DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 2/16/2021 have been considered.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -LIGHTING AND/OR SIGNALLING DEVICE FOR VEHICLES WITH CAP FOR SPACER MADE IN ONE PIECE WITH GASKET- -.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 11, change “housing body” to - -container body- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 9, the phrase "in particular, polyurethane thermoplastic rubber" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is unclear whether the scope of the claim should be all thermoplastic polymeric materials OR should be polyurethane thermoplastic rubber.  For the purposes of examination, the scope of claims 7 and 9 will be examined as though it had scope of any thermoplastic polymeric material.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copping (GB 2344874 A, of record).
	As to claim 1, Copping discloses (Figs. 1, 3, 4, 7 and 14b) A lighting and/or signaling device for motor vehicles (Page 1, lines 13-16) comprising: a container body 10, which is intended to be associated with the bodywork 26 of a vehicle at a dedicated housing seat; a lenticular body 3, placed to close a mouth of the container body 10 so as to form a housing chamber; at least one light source 13 arranged inside the housing chamber; a first gasket 4 made of elastomeric material (Page 6, line 19), which extends along at least one part of a perimeter edge of the container body 10 and which in use defines a barrier to the ingress of water and/or foreign bodies between the container body 10 and the bodywork 26 (Page 10, line 11), wherein the housing body 10 is provided with one or more spacer elements 28, each of which consists of an appendix which protrudes from the housing body 10 in a predetermined position and is intended to abut against the bodywork 26 in the housing seat, each spacer element 28 being provided with a cap 29, 32 made of elastomeric material (Page 6, line 19) applied to cover at least one free end portion of said spacer element 28, wherein the cap 29, 32 made of elastomeric material of each of said one or more spacer elements 28 is made in one piece with said first gasket (rest of 4) made of elastomeric material (Page 6, line 19).

    PNG
    media_image1.png
    626
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    706
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    659
    697
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    535
    357
    media_image5.png
    Greyscale

As to claim 2, Copping discloses that said first gasket 4 comprises a main support body 
As to claim 3, Copping discloses that said tongue 29 is substantially flat, said tongue lying preferably on the same plane on which said main body extends.  It is noted by the Examiner that the limitation “preferably on the same plane…” does not require 
As to claim 4, Copping discloses that one or more spacer elements 28 are obtained near the perimeter edge of the container body 10 (Fig. 14b).
As to claim 6, Copping discloses that the cap 29, 32 made of elastomeric material of each of said one or more spacer elements 28 is made of the same material as the main body of the first gasket 4 (Page 6, line 19).
As to claim 10, Copping discloses that the first gasket 4 covers only a part of the perimeter edge of the container body (Fig. 14, gasket 14 does not cover top part of wall of 10 that servers as perimeter edge).
As to claim 11, Copping discloses a second elastomeric gasket 6 which acts as a barrier for the ingress of water and/or foreign bodies into the housing chamber 4 (Page 7, lines 20-25).
As to claim 12, Copping discloses that one or more spacer elements are part of a positioning system RPS of the device in the housing seat of the bodywork 26 (Page 8, lines 16-29; Page 9, line 8-Page 10, line 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copping as applied to claim 6 above, and further in view of Ewing (US PGPub 2014/0001708 A1)
As to claim 7, Copping teaches that the elastomeric material is natural rubber (Page 6, line 19), but is silent as to Applicant’s claimed thermoplastic polymeric material.
Ewing discloses wherein the material for a sealing is provided as natural rubber or as thermoplastic polymer material (Paragraph 24), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the elastomeric material as thermoplastic polymer material instead of as natural rubber, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	
Allowable Subject Matter
Claims 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejections were overcome and if rewritten in 
The following is a statement of reasons for the indication of allowable subject matter:  
While Copping (GB 2344874 A, of record) has a sealing element that serves both as gasket and as cap for a spacing element, the sealing element is a one piece element made of natural rubber (Page 6, line 19).  The prior art does not teach or suggest making the specific gasket having two different materials, as implied by the process of co-molding in claim 5 or as explicitly stated in claims 8 and 9.  Having separate materials allows for the two materials to be chosen based on their own functions, i.e. as a cap for a spacer to reduce deterioration due to friction between housing and bodywork (Applicant’s Specification Paragraph 13) and as a sealant between housing and bodywork (Paragraph 9).  Having both cap and gasket be made in one piece as claimed in independent claim 1 allows for the elements to be combined into a single item.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875